      Case 2:19-cv-02480-JAM-DB Document 19 Filed 11/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID PERRYMAN,                                     No. 2:19-cv-2480 JAM DB P
12                            Plaintiff,
13              v.                                        ORDER
14    DIRECTOR, CDCR, et al.,
15                            Defendants.
16

17            On October 27, 2020, plaintiff filed a motion for appointment of counsel. This civil rights

18   action was closed on August 24, 2020. Plaintiff is advised that documents filed by plaintiff since

19   the closing date will be disregarded and no orders will issue in response to future filings.

20   Dated: November 5, 2020

21

22

23
     DLB:9
24   DB/prisoner-civil rights/perr2480.58

25

26

27

28
                                                          1
